     Case 2:18-cv-03061-MCE-AC Document 90 Filed 12/30/19 Page 1 of 2


 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702

 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077

10 Attorneys for Plaintiff Intel Corporation

11

12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14
                                      SACRAMENTO DIVISION
15

16
     INTEL CORPORATION,                          Case No. 2:18-cv-03061-MCE-AC
17
                   Plaintiff,                    NOTICE OF CONDITIONAL
18                                               SETTLEMENT
            vs.
19                                               Judge:   Hon. Morrison C. England, Jr.
   DOYLE RIVERS, an individual, and DOES 1
20 through 10, inclusive,,

21                 Defendant.

22

23

24

25

26

27

28


                                 NOTICE OF CONDITIONAL SETTLEMENT
     Case 2:18-cv-03061-MCE-AC Document 90 Filed 12/30/19 Page 2 of 2


 1          Plaintiff Intel Corporation (“Intel”) respectfully wishes to notify the Court that Intel and

 2 Defendant Doyle Rivers (“Rivers”) have reached a conditional settlement in this matter. Once

 3 certain conditions are satisfied, which should be complete within a week, Intel will file a notice of

 4 dismissal. Until then, the parties wished to notify the Court as soon as possible of the conditional

 5 settlement so that it did not unnecessarily expend resources on the pending motion to dismiss

 6 Defendant’s Counterclaims or any other work related to this matter.

 7

 8 DATED: December 30, 2019                      MUNGER, TOLLES & OLSON LLP

 9

10
                                                 By:         /s/ Carolyn Hoecker Luedtke
11                                                    CAROLYN HOECKER LUEDTKE
                                                 Attorneys for Plaintiff Intel Corporation
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-
                                   NOTICE OF CONDITIONAL SETTLEMENT
